Mr. Justice Scott delivered the opinion of the Court: There is some evidence in the record tending to show the damages suffered by plaintiff may have been occasioned, in part, at least, by the fact Jones had raised his lot in the immediate vicinity, by filling in dirt. If that is so, the injury to plaintiff’s premises was not caused wholly by the negligent conduct of the city. Instructions asked by defendant on that branch of the case presented the law fairly, and ought to have been given. It was error to award execution against the city, as was done. City of Bloomington v. Brokaw, 77 Ill. 194, and cases cited. The judgment will be reversed and cause remanded. Judgment reversed.